DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raileigh et al. (US 5,809,422).
Consider claims 1, 7 and 11:
Raileigh discloses a method comprising: 
configuring a plurality of transceiver modules in an antenna array with assigned receive signal weighting factors (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes two transceivers that receive signals by an RX antenna array of two elements 34 and 34a, each transceiver is connected to a beamformer 252 which applies a weight factor “1” to high quality data stream, and applies a weight factor “0” to other data streams), 
the transceiver modules interconnected with high-speed data communication buses (see Fig. 7 and col. 9, lines 4-13, where Raileigh describes that the received signals are provided to ADCs 40 and 40a to generate digital samples which are provided in the form of a stream of digital words over a parallel data bus), 
and each transceiver module positioned adjacent to a respective antenna element in the antenna array (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the two transceivers are respectively connected to antennas 34 and 34a);
configuring the plurality of transceiver modules into inter-communicating module groups by enabling the associated high-speed data communication buses (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that outputs of the two ADCs 40 and 40a are provided to RX beamformer 252;  are respectively connected to antennas 34 and 34a; see col. 9, lines 4-13, where Raileigh describes that the output of the two ADCs 40 and 40a are provided on parallel data bus); 
receiving a plurality of wireless data signals with the plurality of transceiver modules and responsively generating a corresponding plurality of receive baseband data signals (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the signals received on the two antennas 34 and 34a are down converted to baseband data signals by down converters DNX 36 and 36a); 
generating a plurality of received beamformed signals by combining subsets of the receive baseband signals within each module group using the assigned receive signal weighting factors by transmitting the receive baseband signals between the transceiver modules within the module group (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the down converted baseband signals are combined by the RX Beamformer 252 which applies weight factors to the baseband signals before combining); and 
demodulating the received beamformed signals (see Fig. 7, col. 20, lines 3-32 and col. 18, lines 48-61, where Raileigh describes that outputs of the RX Beamformer 252 are provided to demodulator 180 for demodulation).
Consider claim 4:
Raileigh discloses the method of claim 1 above. Raileigh discloses: configuring the plurality of transceiver modules with assigned transmit signal weighting factors; obtaining a plurality of transmit digital baseband signals at the antenna array for transmission by the antenna array; distributing each transmit digital baseband signal to a respective plurality of transceiver modules; and applying the transmit signal weighting factor to the transmit digital baseband signal at each respective transceiver module (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the TX beamformer 260 uses the weight factors similar to that of the RX beamformer 252, digital baseband signals are converted to analog signals by DAC 60 and 60a, then the analog signals are upconverted by UPX 64a and 64, the upconverted signals are transmitted by antenna array 32a and 32).
Consider claim 8: 
Raileigh discloses the method of claim 7 above. Raileigh discloses: the signal combiners are configured by a signal weighting factor (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes two transceivers that receive signals by an RX antenna array of two elements 34 and 34a, each transceiver is connected to a beamformer 252 which applies a weight factor “1” to high quality data stream, and applies a weight factor “0” to other data streams).
Consider claim 9: 
see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the beamformer 252 applies the weight factor “1” to high quality data stream, and applies the weight factor “0” to other data streams).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raileigh et al. (US 5,809,422) in view of Chakrabarti et al. (US 2016/0099820 A1).
Consider claims 2 and 12:
Raileigh discloses the invention of claims 1 and 11 above. Raileigh discloses: each transceiver module includes a plurality of transmitters (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the transceivers include transmitters with transmitting antennas 32 and 32a).
Raileigh does not specifically disclose: polar transmitters.
Chakrabarti teaches: polar transmitter (see paragraph 0028, where Chakrabarti describes beamforming using digital polar transmitter).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: polar transmitters, as taught by Chakrabarti to  in order to reduce interference, as discussed by Chakrabarti (see paragraph 0003).
Consider claim 5:
Raileigh discloses the method of claim 1 above. Raileigh discloses: generating a transmit modulated signal from the transmit digital baseband signal at each transceiver using a digital modulator (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that digital baseband signals are modulated by digital modulators 222); and combining the transmit modulated signals (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes that the digitally modulated baseband signals are combined by combiners 134a and 134).
Raileigh does not specifically disclose: a power amplifier.
Chakrabarti teaches: a power amplifier (see Fig. 7 and paragraph 0041, where Chakrabarti describes a Class-E power amplifier).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: a power amplifier, as taught by Chakrabarti to modify the method of Raileigh in order to reduce interference, as discussed by Chakrabarti (see paragraph 0003).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raileigh et al. (US 5,809,422) in view of Horng et al. (US 8,498,601 B2).
Consider claims 3 and 13:
Raileigh discloses the invention of claims 1 and 11 above. Raileigh discloses: each transceiver module includes a plurality of receivers (see Fig. 7 and col. 20, lines 3-32, where Raileigh describes receivers with RX antennas 34 and 34a).                                                                

Horng teaches: polar receiver including an injection locked oscillator (see col. 1, lines 23-37, where Horng describes a polar receiver using injection-locked oscillator).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: polar receiver including an injection locked oscillator, as taught by Horng to modify the method of Raileigh in order to reduce complexity, as discussed by Horng (see col. 1, lines 10-20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raileigh et al. (US 5,809,422) in view of Chakrabarti et al. (US 2016/0099820 A1), as applied to claim 5 above, and further in view of Sarkar et al. (US 2017/0047667 A1).
Consider claim 6:
Raileigh in view of Chakrabarti discloses the method of claim 5 above. Raileigh does not specifically disclose: the transmit modulated signals are combined with a Wilkinson combiner.
Sarkar teaches: transmit modulated signals are combined with a Wilkinson combiner (see paragraph 0032, where Sarkar describes a transmitter that combines radio signals into one signal using a Wilkinson combiner).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the transmit modulated signals are combined with a Wilkinson combiner, as taught by Sarkar to modify the method of Raileigh in order to isolate an operational antenna array from one or more non-operational antenna array, as discussed by Sarkar (see paragraph 0030).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raileigh et al. (US 5,809,422) in view of Lakkis (US 2009/0160707 A1).
Consider claim 10:
Raileigh discloses the method of claim 9 above. Raileigh does not specifically disclose: beam forming weight is a column weighting factor, a row weighting factor, or both.
Lakkis teaches: a beam forming weight is a column weighting factor (see paragraph 0101, where Lakkis describes beamforming using columns of a weight matrix).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: beam forming weight is a column weighting factor, a row weighting factor, or both, as taught by Lakkis to modify the method of Raileigh in order to have minimum processing complexity, as discussed by Lakkis (see paragraph 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631